OPINION ON REHEARING.
CROW, Judge
ad hoc. A rehearing was granted in this case, for the reason that the court was not satisfied that the case comes within the Employer’s Liability Act of Louisiana, and was seriously impressed With the contention of appellants that the case properly comes under the Federal Employer’s Liability Law.
If It is true that the case comes within the Federal Employer’s Liability Law, then this action was improperly brought under the State Employer’s Liability Law, and judgment was erroneously rendered under the latter law.
While it is provided in the Federal Employer’s Liability Law of date April 22, 1908, as amended by later acts of Congress, that a suit arising out of, and coming under, the Federal Employer’s Liability Act may be instituted in either State Court of competent jurisdiction or the proper *50Federal tribunal, yet if the case falls witbin the purview of the Federal Employer’s Liability Act, suit must be brought under that act alone, which is exclusive and controlling,' and supersedes all state laws and regulations on the particular subject matter.
It has been several times decided by the .Supreme Court of the United States that in a case where the injury occurs in interstate commerce, the Federal Employer’s Liability Act is controlling, and a recovery cannot be had under the common law, or under the State Compensation Act; in other words, that highest tribunal has held that the Federal statutes on that matter is exclusive in its operations. (Wabash vs. Hayes, 234 U. S. 86; N. Y. C. Ry. Co. vs. Winnfield, 244 U. S. 147; Seaboard Airline vs. Wharton, 233 U. S. 492; M. K. & T. Ry. vs. Wulf, 226 U. S. 570.)
It is true that the Federal Employer’s Liability Act provides that the injured party, or in case of his death, his legal representatives, may institute the suit in either the State Court of competent jurisdiction or the proper Federal Court; and it is true that it also provides that when a plaintiff has elected to bring his suit in' the State Court of proper jurisdiction, the case cannot be removed therefrom to any Federal Court. The act, however, further indicates that its provisions are controlling and exclusive an all mattérs coming within its purview, and in all cases contemplated by the act. Hence, the only question we are now called upon to decide, we think, is whether or not the plaintiff’s minor son was, at the time received his injuries, engaged in interstate commerce, or in work which aided in the promotion or furtherance of interstate commerce.
The evidence indisputable shows that. plaintiff’s minor son, when he received his injuries, Was a section hand, who was employed by' the appellants to work on, and assist in repairing, the railway. track of the appellants, which, concedély, extends from New Orleans, Louisiana, to El Paso, "Texas, and is constantly and regularly carrying interstate passengers and hauling interstate freight daily over it's said line of 'railway. That being true, it' necessarily follows that appellants Were engaged in interstate commerce, at least a part of the time, although they may have, at times, been engaged in interstate traffic. But under the jurisdiction of this state and of the Federal Courts including the Supreme Court of the United States, it makes no difference whether the particular railroad complained of was engaged exclusively in 'interstate commerce; for, in either event, under the well settled ruling of' the above court, the case would fall under the Federal Employer’s Liability Act.
It is of course true, also, that not only must the appellants’ railroad have been engaged in interstate commerce at the time the injuries complained of were sustained, but plaintiff’s minor son must, at that time, himself, have been engaged in interstate commerce or in work in aid and furtherance thereof. Since it was the duty of plaintiff’s minor son to work on the railroad track of appellants, and aid and assist in the repair of the tracks over which regularly and daily passed trains carrying interstate shipments and passengenrs in. interstate travel, it is obvious that the work of plaintiff’s minor son was in aid and furtherance of interstate commerce; and, therefore, the case logically falls within the provisions and purview of the Federal Employer’s Liability Act.
In the former opinion of this court, the judgment of the district court awarding compensation to plaintiff under the Louisiana Employer’s Liability Act .was affirmed .mainly upon the proposition that plaintiff’s minor son when injured, was working ..Wholly within the Parish of Natchitoches, and his duty under his employment , re*51quired him to perform services exclusively in that Parish. Upon a reconsideration of this case, we are of the opinion that the particular location, or situs, of the work which plaintiff’s minor son was engaged in, is of little or no value in determining whether or not he was at the time engaged in interstate commerce or in work which aided in tlie furtherance and promotion of interstate commerce. On the contrary, we are of the opinion that we are concerned mainly, if not only, with the nature of the work in which plaintiff’s minor son was employed and engaged at the time he sustained his injury.
In the case of Peterson vs. Delaware, Lackawana & Western Ry. Co., reported in 229 U. S. 146, 33 Supreme Court Reporter 648, a case similar in fact, and practically identical in principle with the case at bar, the Supreme Court of the United States, among other things, said:
“That the defendant was engaged in interstate commerce is conceded; and so we are only concerned with the nature of the work in which the plaintiff was employed at the time of his injury.”
In the case above quoted from, the plaintiff was injured while carrying a sack of bolts or rivets to be used in repairing a bridge which was regularly in use in both interstate and intrastate commerce, and the Supreme Court of the United States held that he was employed in interstate commerce within .the meaning of the Federal Employer’s Liability Act of April 22, 1908, giving a right of recovery against' the carrier of the injuries, or death, of an employee while so employed. The court hpid that bridges were necessary parts of all interstate lines of railroad, and that the keeping of the bridges in repair was work which aided in interstate commerce, as the bridges were an indispensable part of an interstate line railway. A fortiori, the railway track is an essential and indispensable portion of the interstate line of railway of appellants; and, therefore, any work in keeping up or repairing the railroad track was necessarily work which aided in the business of interstate traffic and commerce, which made the employment of plaintiff’s minor son that of interstate work, or else it partook so closely of that character of work as to make it essentially a part thereof.
In the case of Southern Ry Co. vs. Puckett, reported in the 244 U. S. 571, 37 Supreme Court Reporter 703, it was held by the Supreme Court of the United States that an employee of an interstate railway carrier assisting in clearing up a wreck which was blocking the movement of trains in interstate commerce, who, while carrying blocks on his shoulder which were to be used in jacking up a wrecked car and replacing it upon the track, stumbled over some large clinkers which were on the roadbed near the track and in stumbling struck his foot on some cross ties overgrown with grass, as a result of which he was seriously injured, was employed in interstate commerce, within the meaning of the Employer’s Liability Act of April 22, 1908, as amended.
In the case of Erie Ry. Co. vs. Winnfield, 244 U. S. 170, 37 Supreme Court Reporter 556, the Supreme Court of the United States held that an employee of an interstate railway carrier in charge of a switch engine, who was killed while leaving the yards after his day’s work, which had included employment in both interstate and intrastate commerce, was at the time of the accident employed in interstate commerce within the meaning of the Federal Employer’s Liability Act.
In another case decided by the Supreme Court of the United States, it was held that a cook, employed by an interstate railway carrier, whose work was simply to cook the meals, wash the dishes, make *52up the beds, etc., of the employees of the carrier who were repairing a bridge on the line of the railroad and who were boarding in a box car standing on a switch beside the main line of the interstate railway line, the cook’s duties having been confined within the standing car, upon being injured ' while in that employment, could recover only under the Federal Employer’s Liability Act.
A case on all-fours with the case at bar is that of San Pedro, L. A. and S. L. R. Ry. vs. Davide, decided by the United States Circuit of Appeals for the Ninth Circuit, and reported in 210 Federal Reporter, at page 870. In that case, as in the case at bar, the plaintiff sustained accidental injuries while he and other employees were returning to their camp on a number of hand cars, the accident being caused by the negligent slackening of the speed of the car immediately preceding plaintiff’s car, which caused a collision between the cars. In that case, the said Circuit Court of Appeals, of the United States, among other things, said:
“A railroad section hand, engaged in ballasting the main track of a railroad which carried freight and passengers between different states, was engaged in interstate commerce within the Federal Employer’s Liability Act of April 22, 1908, as amended by Act of April 5, 1910.”
In the same case, the same court also said:.
“A railroad section hand, who had been engaged in interstate ■ commerce during the day, was still so engaged while riding on a hand car furnished by the railroad company at the conclusion of the day’s labor, by direction of his foreman, for the purpose, not only of returning from his place of work to the camp maintained by the company, but also for the purpose of taking the hand car to a point where it was to be removed from the track so as to leave the road open to the passage of trains.”
It Ts, indeed, difficult to imagine a case more nearly identical with the case at bar 'than the one above last quoted from. The decision in that case is not only persuasive here, but, taken in connection with the many decisions of the Supreme Court of the United States, hereinabove referred to, and others with which we are familiar it is conclusive on the question at issue.
Of course, plaintiff may still have his right of action in the proper court, if brought under the Federal Employer’s Liability Act. On that matter'we are expressing no opinion; and it is with more or less reluctance that we are constrained to reverse the former opinion of this court and the judgment of the district court.
For the reasons assigned, it is hereby ordered, adjudged and decreed that our former opinion herein rendered be, and the same is hereby annulled, avoided and set aside; and it is now ordered, adjudged and decreed that plaintiff’s suit be dismissed and his demands rejected at his costs in both courts, with full reservation of all rights he or his minor son may have to proceed under the Federal Employer’s Liability Law.